706 N.W.2d 729 (2005)
474 Mich. 951
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
George Lavern BODRIE, Defendant-Appellant.
Docket No. 128649, COA No. 252969.
Supreme Court of Michigan.
December 9, 2005.
On order of the Court, the application for leave to appeal the March 15, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
I would grant leave to appeal in order to examine the viability of the rule relied on by the trial court, People v. DerMartzex, 390 Mich. 410, 213 N.W.2d 97 (1973).